Citation Nr: 1437777	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from November 1 to December 28, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, May 2012, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the January 2011 rating decision, the RO reopened the Veteran's claims of service connection for cervical and lumbar spine disorders and denied the claims on their merits.  In that decision the RO also denied the Veteran's petition to reopen a previously denied claim of service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot, finding that no new and material evidence had been submitted.  In the May 2012 rating decision, the RO denied the Veteran's claims of service connection for hearing loss and tinnitus.  In the August 2012 decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder.

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen claims of service connection for a cervical spine disorder, a lumbar spine disorder, and hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims of service connection for a cervical spine disorder, a lumbar spine disorder, and hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot as claims to reopen.

Further, the Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that on multiple occasions the Veteran has referred to an inability to accurately classify his claimed mental disability.  The Board thus concludes that the Veteran is seeking service connection not solely for PTSD but more broadly for any psychiatric disability, including, but not limited to, PTSD.  The Board thus finds that the Veteran's claim is more properly characterized as one for an acquired psychiatric disorder, to include PTSD.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2013.  A transcript of that hearing has been associated with the Veteran's claims file.  

The Veteran has also submitted additional evidence to the Board after the appeal was certified to the Board.  The Veteran has submitted a waiver of RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  By a September 2004 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for a lumbar spine disorder and a cervical spine disorder, as well as a claim for service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot.  The Veteran did not appeal that decision.

2.  Evidence received since the September 2004 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a cervical spine disorder, and raises a reasonable possibility of substantiating this claim.

3.  The Veteran does not have a cervical spine disorder that is attributable to military service.  

4.  Evidence received since the September 2004 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating this claim.

5.  The Veteran does not have a lumbar spine disorder that is attributable to military service.  

6.  Evidence received since the RO's September 2004 rating decision is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim of service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot and does not raise a reasonable possibility of substantiating the claim.

7.  The Veteran does not have hearing loss for VA purposes.

8.  The Veteran does not have tinnitus.

9.  The Veteran does not have a currently diagnosed acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  A September 2004 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the claim of service connection for a cervical spine disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have a cervical spine disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  A September 2004 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

5.  Since the prior final denial of the claim of service connection for a lumbar spine disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The Veteran does not have a lumbar spine disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

7.  A September 2004 rating decision that denied the Veteran's claim of service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

8.  Evidence relating to the Veteran's claim of service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot received since the RO's September 2004 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

10.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

11.  The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through September 2010, April 2012, and June 2012 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support them.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the September 2010, April 2012, and June 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2010, April 2012, and June 2012 notice letters.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via the September 2010, April 2012, and June 2012 letters.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the applications to reopen has been accomplished.  Specifically, with regard to the claims to reopen, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the September 2010 notice letter.  The notice letter provided the regulatory definition of "new and material" evidence.  The Veteran was also told of the evidence and information necessary to establishing the underlying claims of entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the September 2010 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The September 2010 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claims for service connection were previously denied.  Further, the September 2010 letter provided the Veteran specific notice of the elements of service connection that were the basis for the prior denial of his claims for service connection for a cervical spine disorder, a lumbar spine disorder, and hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of private and VA treatment he has received since service.  The RO attempted to obtain records of the Veteran's treatment at the VA Medical Center (VAMC) in Minneapolis, Minnesota, from 1973 to 2002 but found the records to be unavailable; the Veteran was notified of this fact in April 2011.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examination in January 2011 concerning his claims for cervical and lumbar spine disorders and in June 2011 concerning his claim for a right foot disorder; reports of these examinations are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are collectively adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiners considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.  

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims for service connection for hearing loss and tinnitus but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, there is simply no indication that the Veteran experiences hearing loss or tinnitus that is related to his time in service.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

A.  Petitions to Reopen

In a September 2004 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for cervical and lumbar spine disorders, finding that no new and material evidence had been submitted, and denied a new claim for service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot.  The Veteran did not perfect an appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In September 2010, the Veteran sought to reopen these claims.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claims for service connection for a cervical spine disorder, a lumbar spine disorder, and hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot was the September 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed petitions to reopen previously denied claims for service connection for a cervical spine disorder and a lumbar spine disorder, as well as an original claim for service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot, in March 2004.  The RO denied the claims in September 2004 and, in so doing, found that the Veteran had not established that he experienced a cervical spine disorder or lumbar spine disorder that was related to service.  The RO also found that the Veteran's right foot disorder existed prior to service but was not worsened thereby.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has a cervical spine disorder, a lumbar spine disorder, and hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot that are related to service.  As a result, the Veteran contends that service connection is warranted.

Evidence of record in 2004 included the Veteran's service treatment records.  Review of the Veteran's service treatment records reflects that at his October 11, 1973, entrance report of medical examination, the Veteran was found to have hallux valgus of the right foot and bursitis of the first metatarsophalangeal joint of the right foot that existed prior to his entry into active duty.  He was seen on multiple occasions during his 59 days of active duty service for complaints of pain in his right foot.  He underwent a Medical Board evaluation on December 19, 1973, at which time he was found to have hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot that existed prior to service.  He was recommended for a medical discharge, which was effectuated nine days later.  In addition, the Veteran was seen on December 10, 1973, on an emergent basis following a motor vehicle accident.  At that time, the Veteran complained of back pain and was noted to have limitation of motion secondary to pain; however, radiological examination of the Veteran's back was normal.  No indication was made at the December 19 Medical Board evaluation of any problems with the Veteran's cervical or lumbar spine. 

Evidence added to the record since the RO's September 2004 denial includes VA examinations and records of treatment he has received from both private and VA treatment providers since that date, as well as records from private physicians concerning the possible etiology of his claimed disorders.  Of relevance to the petition to reopen the previously denied claims of service connection for cervical and lumbar spine disorders, the Veteran has submitted a treatment record from a private treatment provider dated in March 2012 in which the physician diagnosed the Veteran with degenerative joint disease of the cervical spine that is "possibly due" to the 1973 in-service motor vehicle accident.  In particular, the physician stated that "it is possible that [the Veteran's current neck disorder] could be a sequelae to his neck injuries in 1973 in the Military."  In addition, a second physician indicated in a May 2013 treatment note that the "longevity of [the Veteran's cervical and lumbar spine complaints] would be consistent with" his 1973 in-service motor vehicle accident.

In addition, the Veteran underwent VA examination of his right foot in June 2011.  At that time, the Veteran reported that he had had trouble with his feet prior to entering service and that he had trouble finding boots that fit during his period of active duty.  The examiner acknowledged the Veteran's complaint that the rigors of basic training aggravated his pre-existing right foot disorder, as well as his multiple in-service complaints of right foot pain.  The examiner diagnosed the Veteran with hallux valgus of the right foot and opined that the disorder was less likely than not caused or aggravated by his time in service.  In so finding, the examiner looked to the December 1973 Medical Board proceeding, noting that the officials at that time found that the Veteran's right foot disorder pre-existed service and was not worsened by his short time on active duty.

The Veteran and his representative have also submitted multiple statements concerning his belief that his cervical and lumbar spine disorders, as well as his right foot disorder, are related to his time in service.  In that connection, the Veteran has stated on multiple occasions, including at his April 2013 hearing, that he believes his right foot disorder was aggravated by his time in service.  

Regarding the Veteran's petition to reopen his previously denied claim for service connection for a cervical spine disorder and a lumbar spine disorder, the Board finds that the newly submitted evidence, in the form of the March 2012 and May 2013 private physicians' treatment notes, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.

In this regard, the Board notes that, at the time of the September 2004 rating decision, the RO denied the Veteran's claims for service connection for cervical and lumbar spine disorders because he had not established that there was an link between his claimed cervical or lumbar spine disorder and service.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has a cervical spine disorder or lumbar spine disorder that is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the September 2004 determination-the possibility of an etiological relationship between the Veteran's claimed cervical and lumbar spine disorders and service.  The Veteran's private physicians, in the March 2012 and May 2013 treatment records, have provided evidence concerning a possible etiological relationship between the Veteran's current cervical and lumbar spine disorders and service.  Because the evidence submitted by the Veteran provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claims for service connection for a cervical spine disorder and a lumbar spine disorder and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claims of service connection for a cervical spine disorder and a lumbar spine disorder have been met.

Regarding the Veteran's petition to reopen his previously denied claim for service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot, after a review of the evidence mentioned above, the Board finds that new and material evidence relating to this claim has not been received, so the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  Essentially, the new evidence does not suggest in a manner not previously shown that the Veteran has hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot that is etiologically linked to service.

As noted above, the evidence previously of record did not establish that the Veteran's pre-existing hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot was aggravated by his time on active duty.  Further, evidence received since the September 2004 denial includes only the Veteran's contention that he experiences hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot that is related to service.  However, this information does not tend to prove the Veteran's claim in a manner different from what was already shown in September 2004.  In that connection, the Board acknowledges that the Veteran's claim was initially denied because the disorder was shown to have pre-existed service and not been worsened by the Veteran's time on active duty.  The Veteran has contended that he believes his right foot disorder was aggravated by service, but he made that contention prior to the previous September 2004 denial of his claim.  The fact remains that no evidence of record tends to show that the Veteran has hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot that was worsened beyond its natural progression by his time in service.  He has submitted no new evidence to support such a finding.  Consequently, the Board finds that the new evidence differs from what was previously of record, but is cumulative.  In other words, with respect to what is required to show a relationship to military service, it is repetitive of what was previously known.

The Board thus concludes that the evidence received since the September 2004 rating decision concerning the Veteran's petition to reopen the previously denied claim for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the prior denial does not provide any new evidence indicating that the Veteran currently suffers from hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot that is related to his service.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection.

The Board has also considered the assertions of the Veteran and his representative that were made in support of his claim.  However, although the Veteran asserts that he has hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot that can be attributed to service, these were his contentions previously.  Further, the June 2011 VA examiner specifically found that the Veteran's current right foot disorder was not likely caused or aggravated by his time on active duty.  As such, these statements do not amount to new and material evidence.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  

Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot has not been received; hence, the requirements to reopen the claim for service connection have not been met, and the appeal must be denied.  (As new and material evidence to reopen this finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

B.  Claims of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2013); 75 Fed. Reg. 39,843-39,852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Turning first to the Veteran's claims of service connection for hearing loss, tinnitus, and an acquired psychiatric disorder, the Veteran asserts that he has hearing loss, tinnitus, and an acquired psychiatric disorder, to include PTSD, that are related to his time in service.  In particular, the Veteran has contended that he believes he has hearing loss and tinnitus that are related to in-service acoustic trauma, and that he has an acquired psychiatric disorder secondary to an in-service motor vehicle accident in which he was involved.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against these claims.  In that connection, the Board notes, first, that the Veteran's service treatment records are silent as to any complaints or diagnoses of any auditory or psychiatric problems, and no such diagnoses were made at the December 1973 Medical Board evaluation conducted in connection with his separation from service.  Similarly, post-service treatment records are entirely silent as to any complaints or diagnosis of hearing loss or tinnitus.  Post-service treatment records reflect that the Veteran has been followed by VA treatment providers for diagnoses of cocaine and alcohol dependence and was assigned a single diagnosis of adjustment disorder at a December 2010 treatment visit.  At a May 2012 treatment visit, the Veteran was noted to have symptoms consistent with adjustment disorder, but no formal diagnosis was assigned.  In July 2012, the Veteran underwent a VA examination concerning his claim for an acquired psychiatric disorder.  At that time, the examiner conceded the Veteran's in-service stressor of the motor vehicle accident; however, the examiner found that the Veteran's only acquired psychiatric disorder was cocaine dependence, which was noted to be in remission.  In so finding, the examiner noted that, although the Veteran met criteria for a PTSD diagnosis such as experiencing diminished interest and problems with sleep and concentration, she found "no clear connection between those symptoms and the [motor vehicle accident]."  The examiner also questioned the Veteran's credibility, as he failed to provide accurate responses concerning his past alcohol use and convictions.  The examiner considered the prior diagnosis of adjustment disorder but concluded that the most likely diagnosis and cause of the Veteran's psychiatric complaints is "his significant history of substance use and the negative consequences this has resulted in."  

In this case, the greater weight of the evidence points to the Veteran not having a diagnosed hearing loss, tinnitus, or any chronic acquired psychiatric disorder at any point during the appeal period.  Here, considering that there is no mention whatsoever of hearing loss or tinnitus either in the service treatment records or in any of the Veteran's post-service treatment records, either in the way of a subjective complaint or objective clinical finding, the Board finds that the Veteran has not demonstrated a currently diagnosed hearing loss or tinnitus.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive medical evidence of a diagnosed disability, the analysis ends, and service connection for hearing loss and tinnitus must be denied.  In so finding, the Board notes that, although a layman is not competent to establish the presence of disability within the meaning of 38 C.F.R. § 3.385, a layman is competent to report a decreased ability to hear sound or the ability to hear ringing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds the Veteran's normal hearing at separation and the lack of any current hearing loss or tinnitus disability more probative evidence as to the state of the Veteran's ears.  The Board further notes that the Veteran has not actually stated at any time that he experiences symptoms of tinnitus such as ringing in his ears; he has only stated, through his representative, that he wishes to receive an award of service connection for tinnitus.  The Board thus finds that the Veteran's assertion of hearing loss and tinnitus due to in-service noise exposure is not persuasive.  Absent a currently diagnosed disability, service connection for hearing loss or tinnitus is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, after conducting a thorough evaluation, including consideration of the December 2010 assessment of adjustment disorder, the Veteran's July 2012 VA examiner found the Veteran to have no PTSD or any diagnosable acquired psychiatric disorder other than substance abuse.  Given these findings, the Board finds that the Veteran has not demonstrated a diagnosed acquired psychiatric disorder that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive evidence of a current disability, the analysis ends, and service connection for hearing loss, tinnitus, and an acquired psychiatric disorder must be denied.

In reaching these conclusions, the Board acknowledges the December 2010 assessment of adjustment disorder by his VA treatment provider.  However, the Board finds compelling the conclusions of the July 2012 VA examiner, who considered the treatment records documenting that diagnosis, conducted a thorough psychiatric evaluation of the Veteran, and nevertheless came to the conclusion that the Veteran does not in fact experience PTSD or any other acquired psychiatric disorder.  The Board finds that this carefully considered opinion outweighs the single assessment of adjustment disorder by his VA treatment provider in December 2010, which was based on the Veteran's self-reported symptomatology and has not been repeated by any other treatment provider, or indeed by the VA examiner.

The Board has considered the Veteran's contentions that he has hearing loss, tinnitus, and an acquired psychiatric disorder that are related to military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In the instant case, the Board finds that the question of whether the Veteran has PTSD or any other acquired psychiatric disorder related to any incident(s) during his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability of little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and a claimed diagnosis of PTSD.  In contrast, the VA examiner, who is a mental health professional, took into consideration all the relevant facts in providing his opinion, to include the Veteran's reported in-service stressors and the December 2010 diagnosis of adjustment disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his audiological or psychiatric symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an auditory or psychiatric disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the July 2012 VA examiner found the Veteran not to experience any current acquired psychiatric disorder.  The Board accepts the opinion of the VA examiner that the Veteran does not experience a current acquired psychiatric disorder as being the most probative medical evidence on the subject because the opinion is based on a thorough review of all historical records and a thorough examination and because the report contains a detailed rationale for the examiner's conclusion that the Veteran does not have any current acquired psychiatric disorder.  

In the absence of any competent and credible evidence of a current hearing loss, tinnitus, or acquired psychiatric disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Without competent evidence of a current hearing loss, tinnitus, or acquired psychiatric disorder due to disease or injury, the Board must deny these claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In summary, there is no evidence of tinnitus or hearing loss in service or within the post-service year, and no post-service evidence of diagnosed tinnitus or hearing loss (as defined by 38 C.F.R. § 3.385).  In the absence of the claimed disability, service connection may not be granted.  See Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Further, as discussed above, the July 2012 examination report is negative for objective findings of any acquired psychiatric disorder.  The Veteran's contentions of chronic disabilities are outweighed by the objective clinical findings and conclusions made by medical professionals.  Absent a showing of psychiatric or auditory pathology, service connection for such disability cannot be granted.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss, tinnitus, and an acquired psychiatric disorder, that doctrine is not helpful to the claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's reopened claims for service connection for cervical and lumbar spine disorders, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims.  

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from private and VA providers, as well as VA examinations conducted in January 2011 and March 2012.  Review of the Veteran's service treatment records reflects that he had a normal spine and musculoskeletal system at his October 1973 entrance medical examination.  He was seen in December 1973 for complaints of back pain and limited motion following a motor vehicle accident.  At that time, radiological examination was negative, and no diagnosis was assigned.  At his Medical Board evaluation conducted nine days later, no complaints or findings of any back or neck problems were recorded.  Post-service records document that the Veteran sought treatment in January 1978 for complaints of fever, chills, and a stiff neck, as well as "generalized aches and pains."  The initial rule-out diagnosis at that time was meningitis, although that diagnosis was later discarded in favor of a diagnosis of viral syndrome.  He was again treated in October 1988 for complaints of back pain that flared while bowling; at that time, a spinal x-ray was again negative, and the Veteran was diagnosed only with muscle strain.  He was seen by VA treatment providers in January 2011 for complaints of back pain that began in service following the motor vehicle accident; he was diagnosed at that time with chronic back pain.

The Veteran underwent VA examination of his spine in January 2011, with an addendum opinion added in March 2012.  In the January 2011 examination report, the examiner acknowledged the Veteran's report of the in-service motor vehicle accident, as well as his subsequent discharge for a right foot disorder and the December 1973 Medical Board evaluation that did not mention any problems with the neck or back.  The examiner diagnosed the Veteran with degenerative changes of the cervical spine and degenerative disc disease of the lumbar spine with spondylolysis and anterolisthesis of L5 on S1.  The examiner opined that the disorders are less likely than not related to service, including in particular to the conceded in-service motor vehicle accident.  In so finding, the examiner noted that the service treatment records did not indicate that any neck or back disorder factored into the Veteran's medical separation from service less than two weeks after the accident.  The examiner also observed that the Veteran had not sought treatment for any neck or back complaints for at least five years after he was separated from service.  The examiner thus concluded that the in-service back complaints were "most likely to have been resolved self-limited conditions" that are not etiologically linked to his current neck and back disorders.  Similarly, in the March 2012 addendum opinion, a second VA examiner reviewed the Veteran's claims file, including the records of the in-service motor vehicle accident and the 1978 post-service complaints of neck pain, and opined that the Veteran's cervical spine degenerative joint disease is not due to service, including the in-service motor vehicle accident.  In reaching this conclusion, the examiner noted that the records of the in-service accident do not mention neck pain, and the Veteran was not subsequently treated for neck pain for nearly five years after service, at which time he was treated for suspected meningitis, not a musculoskeletal disorder.  The examiner concluded that the Veteran's current cervical spine disorder is "consistent with age," not with the in-service motor vehicle accident.

The Veteran has also submitted treatment notes from private treatment provides dated in March 2012 and May 2013.  In the March 2012 record, the Veteran's private physician noted that he saw the Veteran for complaints of neck pain, which the Veteran reported began following the in-service motor vehicle accident.  The physician diagnosed the Veteran with cervicalgia and opined that the disorder is due to degenerative joint disease "possibly due to service connected ne[ck] injuries in 1973 ... In my opinion, it is possible that this could be a sequelae to his neck injuries in 1973 in the Military."  In the May 2013 treatment note, a second physician acknowledged the Veteran's report of being involved in a motor vehicle accident in service as well as his contentions of neck and low back pain that began in service and has continued since that time.  The physician diagnosed the Veteran with mechanical low back and neck pain as well as degenerative disc disease of the cervical and lumbar spine.  Regarding the etiology of these disorders, the physician stated, "I cannot within a reasonable degree of medical certainty say all of his degenerative changes in his back or neck are related to or caused by the motor vehicle accident that occurred in the service.  Certainly, the longevity of it would be consistent with that."

The Veteran and his representative have also submitted multiple statements concerning his belief that his cervical and lumbar spine disorders are related to his time in service.  In that connection, the Veteran has stated on multiple occasions that he did in fact seek treatment shortly after service and that he is unable to provide records of continuing treatment due to his many years of homelessness.  The Veteran also testified before the undersigned Veterans Law Judge in April 2013; at that time, he again contended that his neck and back problems began with the in-service motor vehicle accident and have continued since that time.  

VA examination confirms that the Veteran currently suffers from degenerative disease of the cervical and lumbar spine.  The Board concludes, however, that the greater weight of the evidence is against the claims.  In so finding, the Board finds persuasive the fact that the January 2011 and March 2012 VA examiners found no link between any current cervical or lumbar spine disability and military service.  In particular, both VA examiners acknowledged the Veteran's in-service treatment for back pain following a motor vehicle accident, as well as his report of having experienced neck and back pain since service, but nevertheless concluded that his current cervical and lumbar spine disorders are not likely related to service given that the Veteran did not seek treatment for problems with his neck or back for many years after service and that the in-service back pain following the accident was an acute condition that resolved with no complications.  Further, the March 2012 VA examiner looked to the fact that the in-service treatment for back pain did not reference any problems with the Veteran's neck, and also pointed out that the first documented post-service treatment was not for any musculoskeletal complaints but instead for a viral disease initially thought to be meningitis.  

Additionally, there is no medical evidence suggesting that any chronic cervical or lumbosacral spine disorder became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  Noting that the Veteran's December 1973 Medical Board evaluation documented problems with the feet but made no mention of any disorders of the cervical or lumbar spine, the January 2011 and March 2012 VA examiners gave as their expert medical opinions that it was not at least as likely as not that any current cervical or lumbar spine disorder was related to the Veteran's military service, including the in-service motor vehicle accident.  In so concluding, the examiners specifically noted that the Veteran's first complaints of back problems occurred several years after his separation from service, rendering an etiological relationship between service and his diagnosed degenerative disease of the cervical or lumbar spine unlikely.  

Furthermore, the Board finds persuasive the absence of probative medical evidence to support a finding of a nexus between the Veteran's service and his current cervical and lumbar spine disorders.  In that connection, the Board notes that the medical opinions submitted by the January 2011 and March 2012 VA examiners did not attribute the Veteran's current degenerative changes of the cervical spine or degenerative disc disease of the lumbar spine with spondylolysis and anterolisthesis of L5 on S1 to his time on active duty.  In so finding, the examiners explicitly noted the Veteran's contentions of the continuity of symptoms since service.  The VA examiners both relied on the record and articulated why the record, especially the absence of documented problems until well after military service, caused them to arrive at the conclusions they did.  The Board therefore gives significant weight to these opinions.

The Board acknowledges that there are opinions in the file that purport to offer an etiological link between the Veteran's time in service and his current cervical and lumbar spine disorders.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one provider's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is satisfied that the January 2011 and March 2012 VA examiners' opinion are adequate for deciding this appeal and are of greater weight than the opinions offered by the private practitioners in March 2012 and May 2013.

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Because the March 2012 and May 2013 private physicians' findings are, at most, speculation as to the possibility that the in-service motor vehicle accident may have contributed to the Veteran's current neck and back complaints, the Board finds that these statements do not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  

In this case, the strongest evidence in favor of the Veteran's claim concerning his cervical and lumbar spine disorders is the March 2012 private physician's statement that he finds it "possible" that the Veteran's current neck disorder "could be a sequelae to his neck injuries in 1973 in the Military."  However, as noted above, to the extent that the private physician in March 2012 associated the Veteran's current cervical spine disorder to service, this opinion is based on nothing more than conjecture.  Further, although the May 2013 private physician stated that the Veteran's current cervical and lumbar spine complaints are "consistent with" the reported in-service motor vehicle accident, that physician went on to state that he was unable to state "within a reasonable degree of medical certainty" that the current disorders are etiologically linked to the accident in service.  The Board finds that this evidence is outweighed by the medical evidence from the January 2011 and March 2012 VA examiners' well-reasoned opinions, which are based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge.  In arriving at their negative opinions, the January 2011 and March 2012 VA examiners both considered the Veteran's contentions regarding continuity of symptomatology following the in-service accident.  The examiners nevertheless concluded that the Veteran's current cervical and lumbar spine disorders are not likely related to service, including to the motor vehicle accident.

Given the failure of the March 2012 and May 2013 private physicians to provide anything more than a speculative opinion concerning a relationship between the Veteran's cervical and lumbar spine disorders and service, and in light of the well-reasoned opinions offered by the VA examiners in January 2011 and March 2012, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The January 2011 and March 2012 VA examiners, by contrast, provided reports that considered the Veteran's history, set out their findings in detail, and contained clearly articulated reasons for their conclusions.  Thus, the Board relies upon the January 2011 and March 2012 VA examiner's opinion in making its determination.  As discussed above, the VA examinations specifically addressed causation, clearly indicating that the Veteran's current cervical and lumbar spine disorders are not likely related to his time in service.  The examiners offered a clear and well-reasoned rationale for their opinions that the evidence contained in the Veteran's claims file, including the contemporaneous documentation of the in-service motor vehicle accident, supported a conclusion that his current cervical and lumbar spine disorders are not likely related to service, relying on the examination reports and their medical expertise as well as medical knowledge in concluding that any such etiological link was doubtful.  For these reasons, the Board concludes that the January 2011 and March 2012 VA examiners' opinions are of greater weight.

The Board acknowledges that the Veteran has contended that he first experienced problems with his cervical and lumbar spine following the motor vehicle accident in service.  However, as noted above, the Veteran's report to his private physicians of continuity of symptomatology of neck and back symptoms is not supported by the other evidence, particularly the December 1973 Medical Board evaluation-conducted just nine days after the motor vehicle accident-at which time the Veteran was found to have a foot disorder, but no cervical or lumbar spine disorders were noted.  Further, although the Veteran contends that he sought treatment for neck and back pain in 1978, records reflect that such treatment was for a viral syndrome with concern for meningitis, not for any musculoskeletal complaints.  At any rate, radiological study conducted at the time revealed no cervical spine abnormalities.  Consequently, it cannot be concluded that the Veteran had symptoms of a cervical or lumbar spine disorder that began in service and have continued without interruption to the present.  This evidence contradicts the Veteran's version of events regarding the continuity of symptomatology of his cervical and lumbar spine disorders.  Further, the January 2011 and March 2012 VA examiners independently concluded that the Veteran's current cervical and lumbar spine disorders are less likely than not related to service.  Consequently, the Board finds that, to the extent that the Veteran has asserted that he developed a cervical and lumbar spine disorder while on active duty that has continued to the present, that assertion is not credible.

In this regard, the Board notes first, that it does not question that the Veteran presently suffers from cervical and lumbar spine disorders.  However, in order for the Veteran's claim to be granted, the record must contain persuasive evidence linking the present disorders to service.  The medical evidence does not lead to a conclusion that any current cervical or lumbar spine disorder is related to service.  The Board has considered the Veteran's contention that his claimed cervical and lumbar spine disorders resulted from his time on active duty.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion.  The Board notes that although the Veteran is competent to report symptoms such as neck or back pain, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of any associated disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current cervical or lumbar spine disorder and service.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disorder, a cervical spine disorder, hearing loss, tinnitus, or an acquired psychiatric disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

New and material evidence to reopen a claim of service connection for a cervical spine disorder has been received; to this limited extent, the appeal of this issue is granted.

New and material evidence to reopen a claim of service connection for a lumbar spine disorder has been received; to this limited extent, the appeal of this issue is granted.

The application to reopen a claim of entitlement to service connection for hallux valgus with bursitis of the first metatarsophalangeal joint of the right foot is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


